Citation Nr: 9923506	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from December 1943 to May 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for prostate cancer.



REMAND

The veteran's claim was denied by the RO on the basis that 
prostate cancer is not a disease specific to radiation-
exposed veterans pursuant to 38 C.F.R. § 3.309(d)(2) (1998), 
or a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(2) 
(1998).  The latter regulation was amended, effective 
September 24, 1998, to include prostate cancer as a 
radiogenic disease.  63 Fed. Reg. 50993-50995 (Sept. 24, 
1998).  Accordingly, the claim must now be adjudicated under 
the provisions of 38 C.F.R. § 3.311(b).

The evidence shows that the veteran served on board the 
U.S.S. WISCONSIN between August 6, 1945, and July 1, 1946, 
and that this ship was in the area of Japan at that time.  
Under the circumstances, he may have participated in the 
occupation of Hiroshima or Nagasaki, Japan, and an estimate 
of his radiation dose exposure during this period should be 
obtained from the service department.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request from the 
service department an estimate of the 
veteran's radiation dose exposure while 
serving on the U.S.S. WISCONSIN from 
August 6, 1945, to July 1, 1946.

2.  If the above action indicates that 
the veteran was exposed to ionizing 
radiation while serving in the area of 
Japan from August 6, 1945, to July 1, 
1946, the RO should submit the case to 
the VA Under Secretary for Benefits for 
the appropriate opinion in accordance 
with the provisions of 38 C.F.R. 
§ 3.311(b).

3.  After the above development, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

If action remains adverse to the veteran, an appropriate 
supplemental statement of the case should be sent to the 
veteran and his representative.  They should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












